DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 
Claim 1 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to provide a full, clear, and concise description of (i) the particular type of filter(s) being used to adjust the command steering ratio to be equal to a desired steering ration and (ii) the particular algorithm(s)/formula(s) and /or process step(s) to selectively adjust the bandwidth of the filter based on at least one vehicle characteristic of an associated vehicle. The specification (see Pub. No.: US 

Claims 2-8 are also rejected based on their dependency of the defected parent claims.

Claim 9 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to provide a full, clear, and concise description of (i) the particular type of filter(s) being used to adjust the command steering ratio to be equal to a desired steering ration and (ii) the particular algorithm(s)/formula(s) and /or process step(s) to selectively adjust the bandwidth of the filter based on at least one vehicle characteristic of an associated vehicle. The specification (see Pub. No.: US 2021/0371007 A1: par. 54-55 and 57-58) outlines, at a high level of generality, the 

Claims 10-16 are also rejected based on their dependency of the defected parent claims.

Claim 17 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to provide a full, clear, and concise description of (i) the particular type of filter(s) being used to adjust the command steering ratio to be equal to a desired steering ration and (ii) the particular algorithm(s)/formula(s) and /or process step(s) to selectively increase or decrease the bandwidth of the filter in response to a handwheel position. The specification (see Pub. No.: US 2021/0371007 A1: par. 54-55 and 57-58) outlines, at a high level of generality, the implementation of a filter and bandwidth adjustment with a desired end result; however, it is uncertain whether the 

Claims 18-20 are also rejected based on their dependency of the defected parent claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jorge O. Peche whose telephone number is (571)270-1339. The examiner can normally be reached Monday-Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi H. Tran can be reached on 571 272 6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Jorge O Peche/Examiner, Art Unit 3664